Submitted May 1, 1936.
This case is ruled in favor of the appellant by the pronouncement of the Supreme Court in In the Matter of the United Security Trust Company, 321 Pa. 276, 184 A. 106, Nos. 348 and 349 January Term, 1935, filed March 23, 1936 — since the taking of this appeal.
The ruling in that case is well summarized in the following extract from the opinion by Mr. Justice LINN: "We think, therefore, that desirable uniformity of administration will be attained by applying the bankruptcy rule in all cases of the distribution of the assets of insolvents, whether living or dead, individual or corporate, and that as this court, since the Act of 1901 [June 4, 1901, P.L. 404, Sec. 28, 39 PS sec. 90], is not committed to the application of any other rule, the bankruptcy rule should hereafter be considered of general application."
The decree must, therefore, be reversed and the record remitted to the court below with directions to report distribution in accordance with the principles enunciated by the Supreme Court in the United Security Trust Company case.
It is so ordered. *Page 53